Citation Nr: 1634046	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-05 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected post-traumatic stress disorder (PTSD) from May 25, 2011.  

2.  Entitlement to an earlier effective date than August 5, 2009 for the grant of service connection for left radicular neuropathy, claimed as left arm ulnar nerve condition associated with residuals of shell fragment wound, to include whether clear and unmistakable error (CUE) is present in an April 8, 1971 rating decision. 


REPRESENTATION

The Veteran is represented by:  Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD


A. Tenney, Associate Counsel  
INTRODUCTION

The Veteran, who is the appellant, had active service from May 1968 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the RO in Denver, Colorado, which granted service connection for left ulnar neuropathy and assigned a 10 percent initial disability rating, effective April 15, 2010.  In October 2010, the Veteran entered a notice of disagreement with the effective date assigned for the ulnar neuropathy.  A statement of the case was issued in January 2011.  (A subsequent January 2011 rating decision during the appeal found CUE in the September 2010 rating decision assignment of initial rating, and assigned an earlier effective date for service connection of August 5, 2009 (the date of claim for a total disability rating based on individual unemployability)).  In March 2011, the Veteran entered a timely substantive appeal as to the earlier effective date for service connection for left ulnar neuropathy.  
 

FINDINGS OF FACT

1.  In correspondence received by VA in May 2016 and August 2016, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the PTSD rating issue on appeal.  

2.  A claim seeking service connection for a left ulnar neuropathy was received by VA on May 12, 1969. 

3.  An April 8, 1971 rating decision denied service connection for a left ulnar neuropathy, finding no evidence of neurological impairment. 

4.  At the time of the April 8, 1971 rating decision, there was evidence of a left ulnar neuropathy during service that was not considered in the rating decision.

5.  The May 12, 1969 claim was received by VA within one year of the Veteran's August 13, 1969 separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an initial disability rating in excess of 30 percent for PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  Clear and unmistakable error is shown in the April 8, 1971 rating decision to the extent it did not grant service connection for a left ulnar neuropathy.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2015).

3.  The criteria for an effective date of August 14, 1969, but no earlier, for the grant of service connection for a left ulnar neuropathy are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  

In correspondence received by VA in May 2016 and August 2016, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal for the issue of a higher initial rating for PTSD.  As the Veteran has withdrawn the appeal regarding the issue of entitlement to an initial disability rating in excess of 30 percent for the service-connected PTSD, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and the issue will be dismissed.

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the Board is granting the earlier effective date issue on appeal, the issue is substantiated and there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  

Moreover, an earlier effective date appeal is a downstream issue; therefore, no VCAA notice is required.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  In addition, as the basis of the grant of grant of earlier effective date is CUE, it is not a "claim" for compensation, so does not require VCAA notice.  As the Board is granting the earliest effective date for service connection for peripheral neuropathy that is legally possible (the first day after service separation), there remains no question of law or fact for the Board to decide.  38 U.S.C.A. § 7104 (West 2014); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

Earlier Effective Date for Service Connection for Left Ulnar Neuropathy 

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003). 

In the present case, the Veteran alleges CUE in a prior April 1971 rating decision which, in pertinent part, denied service connection for left arm ulnar neuropathy, finding no evidence of current disability of neurological impairment.  The contention is that the service treatment records available to VA at the time of an April 1971 rating decision reflected that the Veteran was diagnosed with a left arm ulnar neuropathy in service, and that symptoms of the disability continued throughout service; therefore, there was evidence of current disability of record at the time of the April 1971 rating decision that was not considered in the decision.  

The pertinent laws and regulations at the time of this decision were essentially the same as they are now.  Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Evidence of record at the time of the April 1971rating decision included various treatment records and the Veteran's lay statements.  The service treatment records reflect that the Veteran underwent surgery to remove the right eye during service due to injuries sustained during combat, to include multiple shell fragment wounds.  Specifically, a March 1969 service treatment record reflects the service examiner wrote the Veteran "sustained multiple fragment wounds of the left arm, face, chest, and right eye on 2 February 1969," and that the Veteran had "well healed shrapnel wounds in the left axilla, left chest, left thigh, and left lower leg, and both buttocks."  The March 1969 service treatment record also reflects the service examiner assessed decreased ulnar nerve function, and specifically diagnosed an ulnar nerve neuropathy.  Subsequently, an in-service electromyography (EMG) was conducted in April 1969 with a service examiner assessing a partial left ulnar neuropathy due to multiple fragment wounds.  No service separation examination was conducted. Further, an original claim for service connection for a left ulnar neuropathy disorder was received in May 1969 (within one year of the Veteran's separation from active service).    

After considering the Veteran's contentions and the evidence of record at the time of the April 1971 RO decision, the Board finds clear error in the April 1971 decision rationale that service connection could not be granted because the evidence before the RO at the time of the decision reflects the Veteran was diagnosed with a left ulnar neuropathy during service in both March 1969 and April 1969 as specifically due to an in-service combat injury.  Further, there is no indication that the RO addressed, or even considered, the March 1969 and April 1969 service treatment record entries, and no service separation examination was conducted.  
Based on the above, as the evidence of record shows complaints of, diagnosis of, and/or treatment for left arm ulnar neuropathy during service due to in-service multiple fragment wounds, including the Veteran's competent report of continued symptoms since service, the evidence of record at the time of the April 1971 rating decision shows evidence of in-service left radicular neuropathy and evidence of the same current disability.  

As there was evidence of in-service left arm ulnar neuropathy, evidence of continuous symptoms since service, and evidence of current disability at the time of the April 1971 rating decision, the outcome of the April 1971 rating decision would have been manifestly different such that service connection based on service incurrence would undebatably have been granted.  Accordingly, the Board finds that the April 8, 1971 rating decision denying service connection for left arm ulnar neuropathy was clearly and unmistakable erroneous, and should be reversed; therefore, the April 1971 decision should be reversed, resulting in a grant of service connection for left arm ulnar neuropathy, effective from August 14, 1969, the first day after the Veteran's separation from active service.  38 U.S.C.A § 5109A; 
38 C.F.R. § 3.105.  


ORDER

The appeal for an initial disability rating in excess of 30 percent for the 
service-connected PTSD is dismissed.  

As the April 1971 RO decision contained clear and unmistakable error in the denial of service connection for left arm ulnar neuropathy, the April 1971 decision is reversed to reflect a grant of service connection for left arm ulnar neuropathy, with an earlier effective date of August 14, 1969.



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


